Citation Nr: 1742737	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from June 3, 2014.

2.  Entitlement to a TDIU on an extraschedular basis prior to June 3, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and C. T.



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's May 2013 rating decision was a denial of an increased rating for the Veteran's service-connected back disability. Based on statements in the Veteran's application for an increased rating for his back disability, VA inferred individual unemployability and the issue was addressed in a September 2014 statement of the case (SOC). The Veteran filed a timely VA Form 9 perfecting an appeal for TDIU. The Veteran subsequently filed another VA Form 9 in March 2017 for his increased rating for his back disability, however it was untimely. Therefore, the only perfected issue before the Board is the Veteran's claim for TDIU.  

The issue of entitlement to a TDIU for the period prior to June 3, 2014 is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran meets the schedular requirement for a TDIU effective from June 3, 2014, and the combined effects of his service-connected disabilities render him unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

Effective June 3, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. TDIU

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2016).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled. Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

Here, the Veteran has multiple service connected disabilities which currently result in an 80 percent combined disability evaluation. Service connection has been established for: lumbar sprain and spondylosis (40 percent rating); right shoulder disability (20 percent rating); left knee disability (two separate 10 percent ratings); left elbow disability (10 percent rating); left hip disability (10 percent rating); right ankle disability (10 percent rating); left and right lower extremity radiculopathy (two separate 10 percent ratings); and right thumb disability, sinusitis, and left knee scar (all assigned noncompensable ratings). As his service-connected disabilities combine to at least a 70 percent rating, and one disability (lumbar sprain and spondylosis) is rated at 40 percent or higher, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met from June 3, 2014. Effective from September 1, 2012,  the Veteran had a combined 60 percent rating with no single service-connected disability rated higher than 10 percent.  So, for the period prior to June 3, 2014, the Veteran did not meet the TDIU schedular criteria.

The Veteran is receiving Social Security Disability benefits. The Social Security Administration (SSA) determined the Veteran was disabled due to his degenerative back disorder in May 2013. SSA determined the Veteran's disability began in May 2010.

The Veteran has reported a high school education; work experience includes construction work and work as a store clerk. The Veteran stated the last time he worked full time was in December 2009. He stated he became too disabled to work in December 2009. The Veteran worked as a store clerk April 2011. In September 2011, the Veteran's employer fired him from his store clerk job because he was unable to perform the duties of his job, which included lifting and regular standing. 

In a June 2014, the Veteran underwent a VA back examination. The examiner provided an addendum opinion to his examination report in July 2014. The examiner stated that the Veteran had limitations to range of motion, but opined his mind was great, with a very good memory. The examiner opined that his back condition may affect him physical demanding jobs but not sedentary jobs. The examiner stated that a desk job such as computer/IT, or medical coding would fit the Veteran well. 

In September 2016, the Veteran underwent a VA contracted thoracolumbar examination. The examiner opined that the Veteran's back condition impacts the Veteran's ability to work. The examiner stated that the Veteran had difficulty bending and stooping, lifting greater than 5 to 10 pounds, and prolonged sitting or standing.  

In August 2017, the Veteran, his wife, and J.T. testified at a Board hearing. The Veteran testified that he worked construction for a while before his back pain would not allow him. He further stated he tried working as a store clerk, but he could not lift or stand for long periods as the job required. The Veteran's wife testified that the Veteran could not keep his job as a store clerk because he had difficulty standing for long periods of time. The Veteran stated he takes medication daily that cause him to feel out of it. He stated that when he takes the medication he does not like to drive. He stated that if he was given a sobriety test while on his medication he would fail. The Veteran stated he cannot perform household chores anymore because of the pain. During the hearing it was noted that after twenty minutes the Veteran had difficulty sitting and needed assistance to stand. 

The Veteran's 2015 to 2016 private treatment records from his orthopedist and spine physician indicate that the Veteran does not work. Records indicate the Veteran is prescribed various medications, including daily doses of Gabapentin, OxyContin, and Oxycodone. The Veteran's underwent a psychological pain assessment in which he reported that his back pain interferes with his normal work capacity.  

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected service connected disabilities specifically his service-connected back sprain and spondylosis, which preclude substantially gainful employment. The July 2014 VA medical opinion states that the Veteran is unable to perform physical labor. The Board notes that the July 2014 opinion suggests that the Veteran could perform the physical requirements of sedentary type employment, specifically IT or medical coding. However, the Board notes that such work requires long periods of time sitting and that the September 2016 VA contracted examiner opined that Veteran had difficulty with prolonged sitting. Further, the Veteran is prescribed large doses of daily pain medication and the Board finds that the Veteran is competent to describe the effects of the medication which cause cognitive difficulties. These cognitive difficulties would affect the Veteran's ability to work in sedentary fields that July 2016 examiner highlighted. Finally, the Board finds that such sedentary employment in which the Veteran would qualify for would be no more than marginal in view of the Veteran's educational background and work experience, considering that the Veteran highest education is a high school degree and his employment history includes construction and a store clerk. See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal). 

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical and mental acts required for substantially gainful employment due to his service-connected disabilities effective from the date he meets the schedular criteria for such or June 3, 2014. 38 U.S.C.A. Accordingly, TDIU is granted.

In light of the foregoing, the Board finds that the evidence is in relative equipoise, and entitlement to TDIU is therefore granted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Effective June 3, 2014, entitlement to TDIU is granted, subject to the controlling regulations governing monetary awards.


REMAND

Prior to June 3, 2014, the Veteran does not meet the schedular criteria for consideration of a TDIU rating. If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b). The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b). Nevertheless, the Board may adjudicate whether a referral to the Director, Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record. See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

Once a referral for an extraschedular TDIU rating under section 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted. At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns. In fact, the United States Court of Appeals for Veterans Claims has specifically held that, although the Board is precluded from initially assigning an extraschedular rating on its own, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1), once the Director of Compensation and Pension determines that an extraschedular rating is not warranted. Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009). Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under section 4.16(b). 

In this regard, as discussed above, there is plausible evidence of record that, prior to June 3, 2014, the Veteran may have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16 (b) is warranted. 

In light of the plausible evidence of unemployability discussed in the decision above, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should submit the issue of entitlement to an extraschedular TDIU prior to June 3, 2014 under 38 C.F.R. § 4.16 (b) to the Director of Compensation Service. 

The Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be discussed. See Kuppamala McDonald, 27 Vet. App. 447   (2015) (noting that, as with a decision by the Regional Office, a decision by the Director must provide a statement of reasons for the decision and a summary of the evidence considered).

2. Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16 (b), prior to June 3, 2014. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


